DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

I. 	Claims 1-5, drawn to a nickel based alloy softened powder.
II.	Claims 6-15, drawn to a method for manufacturing nickel based alloy softened powder.   

The inventions listed as I-II do not relate to a single general invention concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of the Group I invention is the nickel based alloy softened powder. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art. Bain et al. (‘665) discloses a gamma prime nickel base superalloy components that would be made from powder metallurgical process wherein the gamma prime would be precipitated in an amount that would range from about 49 to 59% wherein the fine powder size of ASTM 10 to 13 (10 to 3.54 micrometers) would be retained within the billet and the gamma prime phase would be precipitated at the grain boundaries so as to achieve the desired mechanical properties  (abstract, [0004], [0009], [0022] and Figure 6). Thus, the amount of gamma prime precipitated at the grain boundaries would be result-effective variable in achieving the desired mechanical properties. MPEP 2144.05 II. With respect to the recitation “the particles having a Vickers hardness of 370 Hv or less at room temperature” in claim 1, Bain et al. (‘665) discloses a substantially similar composition and microstructure. Therefore, this property would be expected. MPEP 2112.01 I.  Therefore, unity of invention is lacking and restriction is appropriate. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

	Should the Applicant traverse on the grounds that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention. 
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSEE R ROE/Primary Examiner, Art Unit 1796